LIMITED GUARANTY
(Individual)

May 18, 2007

                    FOR VALUE RECEIVED, and in consideration of loans made or to
be made or credit otherwise extended or to be extended by WEBSTER BUSINESS
CREDIT CORPORATION (“Lender”) to or for the account of SPAR GROUP, INC., SPAR
MARKETING FORCE, INC., SPAR INC., SPAR/BURGOYNE RETAIL SERVICES, INC., SPAR
INCENTIVE MARKETING, INC., SPAR TRADEMARKS, INC., SPAR TECHNOLOGY GROUP, INC.,
SPAR MARKETING, INC. (DE), SPAR MARKETING, INC. (NV), SPAR ACQUISITION, INC.,
SPAR/PIA RETAIL SERVICES, INC., RETAIL RESOURCES, INC., PIVOTAL FIELD SERVICES,
INC., PIA MERCHANDISING CO., INC., PACIFIC INDOOR DISPLAY CO., INC., PIVOTAL
SALES COMPANY, SPAR ALL STORE MARKETING SERVICES, INC. and SPAR BERT FIFE, INC.,
(each a “Borrower” and jointly and severally “Borrowers”) from time to time and
at any time and for other good and valuable consideration and to induce Lender,
in its discretion, to make such loans or extensions of credit and to make or
grant such renewals, extensions, releases of collateral or relinquishments of
legal rights as Lender may deem advisable, the undersigned (sometimes referred
to as “Guarantor”), subject to Section 19 hereof, unconditionally guaranties to
Lender, its successors, endorsees and assigns the prompt payment when due
(whether by acceleration or otherwise) of all present and future obligations and
liabilities of any and all kinds of Borrowers to Lender and of all instruments
of any nature evidencing or relating to any such obligations and liabilities
upon which any Borrower or one or more parties and any Borrower is or may become
liable to Lender, whether incurred by any Borrower as maker, endorser, drawer,
acceptor, guarantor, accommodation party or otherwise, and whether due or to
become due, secured or unsecured, absolute or contingent, joint or several, and
however or whenever acquired by Lender, whether arising under, out of, or in
connection with that certain Third Amended and Restated Revolving Credit, Term
Loan and Security Agreement among Lender and Borrowers (as amended,
supplemented, modified or restated from time to time, the “Loan Agreement”) or
any documents, instruments or agreements relating to or executed in connection
with the Loan Agreement or any documents, instruments or agreements referred to
therein (together with the Loan Agreement, the “Loan Documents”), or otherwise
(all of which are herein collectively referred to as the “Obligations”), and
irrespective of the genuineness, validity, regularity or enforceability of such
Obligations, or of any instrument evidencing any of the Obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of the
Obligations in any case commenced by or against any Borrower under Title 11,
United States Code, including, without limitation, obligations or indebtedness
of any Borrower for post-petition interest, fees, costs and charges that would
have accrued or been added to any Borrower’s Obligations to Lender but for the
commencement of such case, subject to the limitation in Section 19 hereof. In
furtherance of the foregoing, the undersigned hereby agrees as follows:

                    1.       No Impairment. Lender may at any time and from time
to time, either before or after the maturity thereof, without notice to or
further consent of the undersigned, extend the time of payment of, exchange or
surrender any collateral for, renew or extend any of the



--------------------------------------------------------------------------------

Obligations or increase or decrease the interest rate thereon, and may also make
any agreement with any Borrower or with any other party to or person liable on
any of the Obligations, or interested therein, for the extension, renewal,
payment, compromise, discharge or release thereof, in whole or in part, or for
any modification of the terms thereof or of any agreement between Lender and any
Borrower or any such other party or person, or make any election of rights
Lender may deem desirable under the United States Bankruptcy Code, as amended,
or any other federal or state bankruptcy, reorganization, moratorium or
insolvency law relating to or affecting the enforcement of creditors’ rights
generally (any of the foregoing, an “Insolvency Law”) without in any way
impairing or affecting this Guaranty. This instrument shall be effective
regardless of the subsequent incorporation, merger or consolidation of any
Borrower, or any change in the composition, nature, personnel or location of any
Borrower and shall extend to any successor entity to any Borrower, including a
debtor in possession or the like under any Insolvency Law.

                    2.       Guaranty Absolute. The undersigned guarantees that
the Obligations will be paid strictly in accordance with the terms of the Loan
Agreement and/or any other document, instrument or agreement creating or
evidencing the Obligations (subject to the limits provided in Section 19
hereof), regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of Borrower with
respect thereto. Guarantor hereby knowingly accepts the full range of risk
encompassed within a contract of “continuing guaranty” which risk includes the
possibility that one or more Borrowers will contract additional indebtedness for
which Guarantor may be liable hereunder after such Borrower’s financial
condition or ability to pay its lawful debts when they fall due has
deteriorated, whether or not such Borrower has properly authorized incurring
such additional indebtedness. The undersigned acknowledges that (i) no oral
representations, including any representations to extend credit or provide other
financial accommodations to any Borrower, have been made by Lender to induce the
undersigned to enter into this Guaranty and (ii) any extension of credit to any
Borrower shall be governed solely by the provisions of the Loan Agreement.
Except as otherwise provided in Section 19 hereof, the liability of the
undersigned under this Guaranty shall be absolute and unconditional, in
accordance with its terms, and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation: (a) any waiver, indulgence, renewal, extension, amendment or
modification of or addition, consent or supplement to or deletion from or any
other action or inaction under or in respect of the Loan Documents or any other
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof; (b) any lack of validity or enforceability of any Loan
Document or other documents, instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof; (c) any furnishing of
any additional security to Lender or its assignees or any acceptance thereof or
any release of any security by Lender or its assignees; (d) any limitation on
any party’s liability or obligation under the Loan Documents or any other
documents, instruments or agreements relating to the Obligations or any
assignment or transfer of any thereof or any invalidity or unenforceability, in
whole or in part, of any such document, instrument or agreement or any term
thereof; (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to any
Borrower, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding, whether or not the
undersigned shall have notice or knowledge of

2



--------------------------------------------------------------------------------

any of the foregoing; (f) any exchange, release or nonperfection of any
collateral, or any release, or amendment or waiver of or consent to departure
from any guaranty or security, for all or any of the Obligations; or (g) any
other circumstance which might otherwise constitute a defense available to, or a
discharge of, the undersigned. Any amounts due from the undersigned to Lender
shall bear interest until such amounts are paid in full at the highest rate then
applicable to the Obligations of Borrowers to Lender under the Loan Agreement.
Obligations include post-petition interest whether or not allowed or allowable.

                    3.       Waivers. (a) This Guaranty is a guaranty of payment
and not of collection. Lender shall be under no obligation to institute suit,
exercise rights or remedies or take any other action against any Borrower or any
other person liable with respect to any of the Obligations or resort to any
collateral security held by it to secure any of the Obligations as a condition
precedent to the undersigned being obligated to perform as agreed herein and
Guarantor hereby waives any and all rights which it may have by statute or
otherwise which would require Lender to do any of the foregoing. Guarantor
further consents and agrees that Lender shall be under no obligation to marshal
any assets in favor of Guarantor, or against or in payment of any or all of the
Obligations. The undersigned hereby waives any rights to interpose any defense
(other than as provided in Section 19 hereof), counterclaim or offset of any
nature and description which it may have or which may exist between and among
Lender, Borrowers and/or the undersigned with respect to the undersigned’s
obligations under this Guaranty, or which any Borrower may assert on the
underlying debt, including but not limited to failure of consideration, breach
of warranty, fraud, payment (other than cash payment in full of the
Obligations), statute of frauds, bankruptcy, infancy, statute of limitations,
accord and satisfaction, and usury.

                                (b)        The undersigned further waives (i)
notice of the acceptance of this Guaranty, of the making of any such loans or
extensions of credit, and of all notices and demands of any kind to which the
undersigned may be entitled, including, without limitation, notice of adverse
change in any Borrower’s financial condition or of any other fact which might
materially increase the risk of the undersigned; (ii) presentment to or demand
of payment from anyone whomsoever liable upon any of the Obligations, protest,
notices of presentment, non-payment or protest and notice of any sale of
collateral security or any default of any sort.

                                (c)        Notwithstanding any payment or
payments made by the undersigned hereunder, or any setoff or application of
funds of the undersigned by Lender, the undersigned hereby subordinates his
right to be subrogated to any of the rights of Lender against any Borrower or
against any collateral or guarantee or right of offset held by Lender for the
payment of the Obligations, and his right to seek or be entitled to seek any
contribution or reimbursement from any Borrower in respect of payments made by
the undersigned hereunder, until all amounts owing to Lender by Borrowers on
account of the Obligations are paid in full and the Lender’s obligation (if any)
to lend under the Loan Agreement has been terminated. If, notwithstanding the
foregoing, any amount shall be paid to the undersigned on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full and the Lender’s obligation (if any) to lend under the Loan
Agreement shall not have been terminated, such amount shall be held by the
undersigned in trust for Lender, segregated from other funds of the undersigned,
and shall forthwith upon, and in any event within two (2) business days of,
receipt by the undersigned, be turned over to Lender in the exact form received
by the undersigned (duly endorsed

3



--------------------------------------------------------------------------------

by the undersigned to Lender, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as Lender may
determine, subject to the provisions of the Loan Agreement. Any and all present
and future debts and obligations of Borrowers to any of the undersigned with
respect to the repayment of borrowed money are hereby waived and postponed in
favor of, and subordinated to the full payment and performance of, all present
and future debts and obligations of Borrowers to Lender.

                                (d)        The undersigned further waives the
right to renounce any disposition or transfer of assets whether created under a
will, trust agreement or intestacy statute, with respect to any devise, bequest,
distributive share, trust account, life insurance or annuity contract, employee
benefit plan (including, without limitation, any pension, retirement, death
benefit, stock bonus or profit sharing plan, system or trust), or any other
disposition or transfer created by any testamentary or nontestamentary
instrument or by operation of law, and any of the foregoing created or increased
by reason of a renunciation made by another person.

                    4.       Security. All sums at any time to the credit of the
undersigned and any property of the undersigned in Lender’s possession or in the
possession of any bank, financial institution or other entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, Lender (each such entity, an “Affiliate”) shall be
deemed held by Lender or such Affiliate, as the case may be, as security for any
and all of the undersigned’s obligations to Lender and to any Affiliate of
Lender, no matter how or when arising and whether under this or any other
instrument, agreement or otherwise.

                    5.       Representations and Warranties. The undersigned
hereby represents and warrants (all of which representations and warranties
shall survive for so long as this Guaranty is in effect), that:

                                (a)       Legal Capacity. The undersigned has
full legal capacity to execute and deliver this Guaranty and to perform the
obligations of the undersigned under this Guaranty.

                                (b)       Legal, Valid and Binding Character.
This Guaranty constitutes the legal, valid and binding obligation of the
undersigned enforceable in accordance with its terms, except as enforceability
may be limited by applicable Insolvency Law.

                                (c)       Violations. The execution, delivery
and performance of this Guaranty will not violate any requirement of law
applicable to the undersigned or any material contract, agreement or instrument
to which the undersigned is a party or by which the undersigned or any property
of the undersigned is bound or result in the creation or imposition of any
mortgage, lien or other encumbrance other than to Lender on any of the property
or assets of the undersigned pursuant to the provisions of any of the foregoing.

                                (d)       Consents or Approvals. No consent of
any other person or entity (including, without limitation, any creditor of the
undersigned) and no consent, license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Guaranty.

4



--------------------------------------------------------------------------------

                                (e)       Litigation. No litigation,
arbitration, investigation or administrative proceeding of or before any court,
arbitrator or governmental authority, bureau or agency is currently pending or,
to the best knowledge of the undersigned, threatened (i) with respect to this
Guaranty or any of the transactions contemplated by this Guaranty or (ii)
against or affecting the undersigned, or any property or assets of the
undersigned, which, if adversely determined, would have a material adverse
effect on the business, operations, assets or condition, financial or otherwise,
of the undersigned.

                                (f)       Financial Benefit. The undersigned has
derived or expects to derive a financial or other advantage from each and every
loan, advance or extension of credit made under the Loan Agreement or other
Obligation incurred by Borrowers to Lender.

                                The foregoing representations and warranties
(other than that set forth in paragraph (f) above) shall be deemed to have been
made by the undersigned on the date of each borrowing by Borrowers under the
Loan Agreement on and as of such date of such borrowing as though made hereunder
on and as of such date.

                    6.       Acceleration. (a) If any breach of any covenant or
condition or other event of default shall occur and be continuing under any
agreement made by any Borrower or the undersigned to Lender, or any Borrower or
the undersigned should at any time become insolvent, or make a general
assignment, or if a proceeding in or under any Insolvency Law shall be filed or
commenced by, or in respect of, the undersigned, or if a notice of any lien,
levy, or assessment is filed of record with respect to any assets of the
undersigned by the United States or any department, agency, or instrumentality
thereof, or if any taxes or debts owing at any time or times hereafter to any
one of them becomes a lien or encumbrance upon any assets of the undersigned in
Lender’s possession, or otherwise, any and all Obligations shall for purposes
hereof, at Lender’s option, be deemed due and payable without notice
notwithstanding that any such Obligation is not then due and payable by any
Borrower.

                                (b)        The undersigned will promptly notify
Lender of any default by the undersigned in the performance or observance of any
term or condition of any agreement to which the undersigned is a party if the
effect of such default is to cause, or permit the holder of any obligation under
such agreement to cause, such obligation to become due prior to its stated
maturity and, if such an event occurs, Lender shall have the right to accelerate
the undersigned’s obligations hereunder.

                    7.       Payments from Guarantor. Lender, in its sole and
absolute discretion, with or without notice to the undersigned, may apply on
account of the Obligations any payment from the undersigned or any other
guarantor, or amounts realized from any security for the Obligations, or may
deposit any and all such amounts realized in a non-interest bearing cash
collateral deposit account to be maintained as security for the Obligations.

                    8.       Costs. The undersigned shall pay on demand, all
fees and expenses (including reasonable expenses for legal services of every
kind) relating or incidental to the enforcement or protection of the rights of
Lender hereunder or under any of the Obligations.

5



--------------------------------------------------------------------------------

                    9.       No Termination. This is a continuing irrevocable
guaranty and shall remain in full force and effect and be binding upon the
undersigned, and the undersigned’s heirs, administrators, executors, successors
and assigns, until all of the Obligations have been paid in full and the Loan
Agreement has been terminated. If any of the present or future Obligations are
guarantied by persons, partnerships or corporations in addition to the
undersigned, the death, release or discharge in whole or in part or the
bankruptcy, merger, consolidation, incorporation, liquidation or dissolution of
one or more of them shall not discharge or affect the liabilities of the
undersigned under this Guaranty. The death of the undersigned shall not effect a
termination of this Guaranty and Advances made subsequent to such death shall
continue to constitute Obligations guarantee hereunder.

                    10.       Recapture. Anything in this Guaranty to the
contrary notwithstanding, if Lender receives any payment or payments on account
of the liabilities guarantied hereby, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver, or any other
party under any Insolvency Law, common law or equitable doctrine, then to the
extent of any sum not finally retained by Lender, the undersigned’s obligations
to Lender shall be reinstated and this Guaranty shall remain in full force and
effect (or be reinstated) until payment shall have been made to Lender, which
payment shall be due on demand.

                    11.       Books and Records. The books and records of Lender
showing the account between Lender and Borrowers shall be admissible in evidence
in any action or proceeding, shall be binding upon the undersigned for the
purpose of establishing the items therein set forth and shall constitute prima
facie proof thereof.

                    12.       No Waiver. No failure on the part of Lender to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by Lender
of any right, remedy or power hereunder preclude any other or future exercise of
any other legal right, remedy or power. Each and every right, remedy and power
hereby granted to Lender or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by Lender at any
time and from time to time.

                    13.       Waiver of Jury Trial. THE UNDERSIGNED DOES HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED ON OR WITH RESPECT TO THIS GUARANTY OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR RELATING OR INCIDENTAL HERETO. THE
UNDERSIGNED DOES HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

                    14.       Governing Law; Jurisdiction; Amendments. THIS
INSTRUMENT CANNOT BE CHANGED OR TERMINATED ORALLY, AND SHALL BE GOVERNED,
CONSTRUED AND INTERPRETED AS TO VALIDITY, ENFORCEMENT AND IN ALL OTHER RESPECTS
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE

6



--------------------------------------------------------------------------------

UNDERSIGNED EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF THE SUPREME
COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK, AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR ALL PURPOSES IN
CONNECTION HEREWITH. ANY JUDICIAL PROCEEDING BY THE UNDERSIGNED AGAINST LENDER
INVOLVING, DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF,
RELATED TO OR CONNECTED HEREWITH SHALL BE BROUGHT ONLY IN THE SUPREME COURT OF
THE STATE OF NEW YORK, COUNTY OF NEW YORK OR THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK. THE UNDERSIGNED FURTHER CONSENTS THAT ANY
SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY
NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR
A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY
BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF
NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN
SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. THE
UNDERSIGNED WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION
OR VENUE OR BASED UPON FORUM NON CONVENIENS.

                    15.       Severability. To the extent permitted by
applicable law, any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

                    16.       Amendments, Waivers. No amendment or waiver of any
provision of this Guaranty nor consent to any departure by the undersigned
therefrom shall in any event be effective unless the same shall be in writing
executed by the undersigned and Lender.

                    17.       Notice. All notices, requests and demands to or
upon the undersigned, shall be in writing or by telecopy or telex and shall be
deemed to have been duly given or made (a) when delivered, if by hand, (b) three
(3) days after being deposited in the mail, postage prepaid, if by mail, or (c)
when confirmed, if by telecopy, in each event, to the number and address set
forth beneath the signature of the undersigned.

                    18.       Successors. Lender may, from time to time, without
notice to the undersigned, sell, assign, transfer or otherwise dispose of all or
any part of the Obligations and/or rights under this Guaranty. Without limiting
the generality of the foregoing, Lender may assign, or grant participations to,
one or more banks, financial institutions or other entities all or any part of
any of the Obligations. In each such event, Lender, its Affiliates and each and
every immediate and successive purchaser, assignee, transferee or holder of all
or any part of the Obligations shall have the right to enforce this Guaranty, by
legal action or otherwise, for its own benefit as fully

7



--------------------------------------------------------------------------------

as if such purchaser, assignee, transferee or holder were herein by name
specifically given such right. Lender shall have an unimpaired right to enforce
this Guaranty for its benefit with respect to that portion of the Obligations
which Lender has not disposed of, sold, assigned or otherwise transferred.

                    19.       Release. At such time as either (x) subject to the
provisions of Section 10 hereof, the Obligations have been satisfied in full in
cash and any commitment to lend has been terminated, or (y) Guarantor has made
payment hereunder in cash of the then outstanding Obligations up to $400,000, or
(z) if Borrowers achieve EBITDA (as that term is defined in the Loan Agreement)
in excess of $4,000,000 on a trailing twelve month basis as of the end of any
month, then in any such case the undersigned shall be automatically released
from liability under this Guaranty.

                    20.       Counterparts. This Guaranty may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement.

8



--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, this Guaranty has been executed by the
undersigned this 18th day of May, 2007.

  /s/ William H. Bartels  

--------------------------------------------------------------------------------

  WILLIAM H. BARTELS     Address:____________________________
 

--------------------------------------------------------------------------------

  Telecopier No.:________________________

9